NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY C. BONTEMPS,                            No. 16-56152

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03550-JFW-SP

 v.
                                                MEMORANDUM*
SIRKO, Correctional Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Gregory C. Bontemps, a California state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action after denying his

application to proceed in forma pauperis status (“IFP”) on the ground that

Bontemps has “three strikes” under 28 U.S.C. § 1915(g). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Washington v. L.A. Cty. Sheriff’s

Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We affirm.

      The district court properly denied Bontemps’ request to proceed IFP because

at least three of Bontemps’ prior cases qualified as “strikes” under 28 U.S.C.

§ 1915, and Bontemps did not allege facts demonstrating that he faced imminent

danger at the time he filed his complaint. See Knapp v. Hogan, 738 F.3d 1106,

1109 (9th Cir. 2013) (defining when a case is frivolous or malicious, or fails to

state a claim under 28 U.S.C. § 1915, and can be considered a strike); Andrews v.

Cervantes, 493 F.3d 1047, 1055-57 (9th Cir. 2007) (discussing imminent danger

exception).

      AFFIRMED.




                                          2                                      16-56152